DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Egli (US 4,428,485) in view of Krumme (CN103339040).
Regarding claim 1, Egli discloses a package for consumer goods, the package comprising: a sheet material with a first end (Fig 1, top of front) and a second end (Fig. 1, top of back), the first end being connected to the second end to form a sealing flap (at 4), longitudinal edges of the sheet material being connected to each other (at 1, 6 or 8), the sealing flap including a first fold line (Fig. 6, fold near 9) traversing a width of the sealing flap, the first fold line dividing the sealing flap into a first portion and a second portion, the first portion defining an opening cut (7) that traverses through the first end and the second end, the first portion including a distal most end of the sealing flap, the opening cut and the first portion being arranged in a sealed portion of the package (Figs. 11 and 18) such that the opening cut 
Krumme, which is drawn to a package, discloses an opening cut (20) that traverses through a first end and a second end, the opening cut being between a first fold line (AA’) and a distal most end of a sealing flap. See Fig. 1. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to locate the cut of Egli as disclosed by Krumme in order to open the package away from the distal most end better preventing an items from within the package from slipping out. 
Regarding claim 2, the first end includes a first portion and a second portion, the first portion defining the opening cut (7), the sealing flap (at 4) being connected to a first package face such that the first portion is sealed between a second portion and the first package face. See Figs. 4-7.
Regarding claim 3, the connection between the longitudinal edges of the sheet material is stronger than the connection between the sealing flap and the first package face. See Figs. 1-11. 
Regarding claim 6, the sheet material includes a center panel (Fig. 1, bottom), a first side panel (Fig. 1, front) and a second side panel (Fig. 1, back), the center panel forming a second package face for the package, the first side panel and the second side 
Regarding claim 8, the sheet material that defines an incomplete weakening line (at 7) at a tearing distance relative to an opening cut. See Figs. 4, 11 and 18. 
Regarding claim 14, the sealing flap has a longitudinal length (this can change based on orientation), and the opening cut has a first length that is substantially parallel to the longitudinal length of the sealing flap. See Fig. 3. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Egli as applied above in further view of Cristofolo (US GB 2112745).
Regarding claim 7, Egli does not disclose the edges as claimed. Cristofolo, which is drawn to a package, discloses a sheet material that includes a first sheet face and a second sheet face, longitudinal edges (16) of the sheet material being connected to each other by the first sheet face being folded onto itself and sealed along the longitudinal edges, a first end being connected to a second end by connecting ends of the first sheet face to each other. See Figs. 1-2. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to construct the package of Egli as disclosed by Cristofolo in order to better conform to different shaped objects that may be more compact, facilitating storage.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Egli as applied above.
Regarding claim 15, Egli discloses the claimed invention except for the opening cut being substantially centered along the width of the sealing flap. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the cut centered as claimed in order for a user to more easily find the cut, since it has been held that rearranging parts of an invention involves only routine skill in the art. See In re Japiske, 86 USPQ 70.

Response to Arguments
Applicant’s arguments filed 9/10/2021 have been considered but they are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734